DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 33 are already present in independent claim 1, therefore, claim 33 does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6-11, 13-15, and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salyer et al. (US Pat. No. 4,588,510) in view of Klaffmo et al. (US Pub. No. 2015/0335928).
Regarding Claims 1-3, 10, 13-15, and 33-35:  Salyer et al. teaches a fire retardant composition comprising sucrose (hydroxylated carbon-based component) in 26.90 wt%, monoammonium phosphate and diammonium phosphate (intumescent agent), and urea as a viscosity builder (thixotropic agent) in 9 wt% (1:5-15; 5:35-50; 6:20-30, Table 1).
Salyer et al. does not teach the viscosity builder (thixotropic agent) as one that as a viscosity that increases as a result of water being added in the absence of shear.  However, Klaffmo et al. teaches xanthan gum as a thickener in a fire extinguishing composition (abstract and [0039]).  Salyer et al. and Klaffmo et al. are analogous art because they are concerned with the same field of endeavor, namely fire extinguishing compositions.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to replace the urea of Salyer et al. with the xanthan gum of Klaffmo et al. with a reasonable expectation of success and would have been motivated to do so because Klaffmo et al. discloses that xanthan gum is a suitable thickener for fire extinguishing compositions ([0039]).
Salyer et al. does not specify that the content of the sucrose and the thickening agent are greater than 95% of the saturation weight or saturating the solution. However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  At the time of the invention, a person of ordinary skill in the art would have found it obvious to include the sucrose or the thixotropic agent in enough of an amount to dissolve and form the most concentrated solution possible for ease of transport of the material as a concentrate.
The Office recognizes that all of the claimed physical properties are not positively taught by the reference, namely that the solution has a sufficient concentration of the hydroxylated carbon-based component and the intumescent agent so that an addition of water increases the viscosity in the absence of shear and that shear applied to the corresponding diluted solution decreases the viscosity thereof.  However, the combined references render obvious all of the claimed ingredients, in the claimed amounts, process steps, and process conditions.  Furthermore, there is nothing in Applicant’s original specification to indicate that the claimed property is the result of anything other than the claimed ingredients in the claimed amounts.  Therefore, the claimed physical properties would implicitly be achieved by the composition as claimed and rendered obvious.  If it is the Applicant’s position that this would not be the case: (1) evidence would need to be presented to support Applicant’s position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, in the claimed amounts, process steps, and process conditions.
The Office recognizes that the reference does not disclose the method of forming the flame retardant product as recited in the instant claim.  However, such limitations are product-by-process limitations.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [See MPEP 2113].
Regarding Claim 4:  Claim 4 is a product-by-process claim regarding how the carbon-based component was obtained.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [See MPEP 2113].  In the present case, while Salyer et al. does not specify that the sucrose is derived from a sugar extraction process of a plant, there is no structural difference between the sucrose of Salyer et al. and sucrose that is derived from a sugar extraction process of a plant.
Regarding Claim 6:  Salyer et al. teaches that the polyol may be sucrose (saccharose), glucose, or fructose (4:4-20).
Salyer et al. does not teach a specific embodiment wherein each of sucrose (saccharose), glucose, and fructose are present.  However, at the time of the invention, a person of ordinary skill in the art would have found it obvious to include each of sucrose (saccharose), glucose, and fructose as each are disclosed as being suitable polyols for the invention (4:4-20).  Furthermore, it is prima facie obvious to combine equivalents known for the same purpose (MPEP 2144.06).
Regarding Claim 7:  Salyer et al. does not specify that the glucose is present in greater than 5 wt%.  However, Salyer et al. teaches that the composition includes about 20-30 wt% of polyol total.  Therefore, at the time of the invention, a person of ordinary skill in the art would have found it obvious to include the glucose in at least 5 wt%.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).
Regarding Claim 8:  Salyer et al. does not specify that the sucrose (saccharose) is present in greater than 5 wt% together with glucose and fructose.  However, Salyer et al. teaches that the composition includes about 20-30 wt% of polyol total.  Therefore, at the time of the invention, a person of ordinary skill in the art would have found it obvious to include the sucrose (saccharose) in at least 5 wt%.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).
Regarding Claim 9:  Salyer et al. does not specify that the fructose is present in greater than 5 wt%.  However, Salyer et al. teaches that the composition includes about 20-30 wt% of polyol total.  Therefore, at the time of the invention, a person of ordinary skill in the art would have found it obvious to include the fructose in at least 5 wt%.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).
Regarding Claim 11:  Niether Salyer et al. nor Klaffmo et al. teach that the thixotropic agent is hydrated.
Regarding Claim 34:  Salyer et al. teaches the composition comprising approximately 10-35 wt% of diammonium phosphate (intumescent agent), overlapping the claimed range of greater than 35% intumescent agent (3:55-60).
Salyer et al. does not teach with sufficient specificity the claimed range of greater than 35% intumescent agent.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salyer et al. (US Pat. No. 4,588,510) in view of Klaffmo et al. (US Pat. No. 9,586,070) as applied to claim 1 above, and further in view of Uchida et al. (US Pat. No. 4,459,213).
Salyer et al. in view of Klaffmo et al. render obvious the composition of claim 1.
Salyer et al. does not teach the composition comprising a sugar wherein less than 10 wt% of the sugar is crystallizable.  However, Uchida et al. teaches a fire extinguishing composition comprising polyols such as sucrose and invert sugar (non-crystallizable sugar) (2:25-40).  Salyer et al. and Klaffmo et al. are analogous art because they are concerned with the same field of endeavor, namely fire extinguishing compositions.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to substitute the invert sugar of Uchida et al. for the sucrose of Salyer et al. and would have been motivated to do so because they are disclosed by Uchida et al. as being equivalent alterative polyhydroxy compounds for inclusion in fire extinguishing compositions (2:25-40).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salyer et al. (US Pat. No. 4,588,510) in view of Klaffmo et al. (US Pat. No. 9,586,070) as applied to claim 1 above, and further in view of Vandersall (US Pat. No. 4,839,065).
Salyer et al. in view of Klaffmo et al. render obvious the composition of claim 1 wherein the thixotropic agent is xanthan gum. Salyer et al. teaches that the polyol may be sucrose (saccharose), glucose, or fructose (4:4-20).
Salyer et al. does not teach a specific embodiment wherein each of sucrose (saccharose), glucose, and fructose are present.  However, at the time of the invention, a person of ordinary skill in the art would have found it obvious to include each of sucrose (saccharose), glucose, and fructose as each are disclosed as being suitable polyols for the invention (4:4-20).  Furthermore, it is prima facie obvious to combine equivalents known for the same purpose (MPEP 2144.06).
Salyer et al. does not teach the composition comprising ammonium polyphosphate.  However, Vandersall teaches fire retardant compositions comprising ammonium polyphosphate (7:10-30).  Salyer et al. and Vandersall are analogous art because they are concerned with the same field of endeavor namely fire retarding or extinguishing compositions. At the time of the invention, a person of ordinary skill in the art would have found it obvious to add the ammonium polyphosphate of Vandersall to the composition of Salyer et al. and would have been motivated to do so because Vandersall teaches ammonium polyphosphate and diammonium phosphates are equivalent alternative compounds for use in fire retardant/extinguishing compositions (7:10-30).
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salyer et al. (US Pat. No. 4,588,510) in view of Klaffmo et al. (US Pub. No. 2015/0335928).
Salyer et al. teaches a fire retardant composition comprising sucrose (hydroxylated carbon-based component) in 26.90 wt%, approximately 10-35 wt% monoammonium phosphate and/or diammonium phosphate (intumescent agent), and urea as a viscosity builder in 9 wt% (1:5-15; 3:55-60; 5:35-50; 6:20-30, Table 1).
Salyer et al. does not teach the viscosity builder (thixotropic agent) as one that as a viscosity that increases as a result of water being added in the absence of shear.  However, Klaffmo et al. teaches xanthan gum as a thickener in a fire extinguishing composition (abstract and [0039]).  Salyer et al. and Klaffmo et al. are analogous art because they are concerned with the same field of endeavor, namely fire extinguishing compositions.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to replace the urea of Salyer et al. with the xanthan gum of Klaffmo et al. with a reasonable expectation of success and would have been motivated to do so because Klaffmo et al. discloses that xanthan gum is a suitable thickener for fire extinguishing compositions ([0039]).
Salyer et al. does not specify that the content of the sucrose and the thickening agent are saturating the solution. However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  At the time of the invention, a person of ordinary skill in the art would have found it obvious to include the sucrose or the thixotropic agent in enough of an amount to dissolve and form the most concentrated solution possible for ease of transport of the material as a concentrate.
The Office recognizes that all of the claimed physical properties are not positively taught by the reference, namely that an addition of water increases the viscosity in the absence of shear.  However, the combined references render obvious all of the claimed ingredients, in the claimed amounts, process steps, and process conditions.  Furthermore, there is nothing in Applicant’s original specification to indicate that the claimed property is the result of anything other than the claimed ingredients in the claimed amounts.  Therefore, the claimed physical properties would implicitly be achieved by the composition as claimed and rendered obvious.  If it is the Applicant’s position that this would not be the case: (1) evidence would need to be presented to support Applicant’s position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, in the claimed amounts, process steps, and process conditions.

Response to Arguments
Applicant's arguments filed March 9, 2022 have been fully considered but they are not persuasive.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the present case, while Klaffmo et al. does not disclose xanthan gum present in the claimed amount, Salyer et al. already discloses viscosity builders (thixotropic agents) in 9 wt% as set forth above and in the previous action.
Applicant argues that products of both Salyer et al. and Klaffmo et al. are not intended to be diluted.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the present case, the compositions of both Salyer et al. and Klaffmo et al. are capable of being diluted.
Applicant argues that the compositions of Salyer et al. would not behave as examples 4, 5, and 7 of the instant invention because water is available for both the thickening agent and the other soluble components.  However, a showing of unexpected results must be based on evidence, not argument or speculation (see MPEP 2145).  In the present case, there is no evidence comparing the claimed invention to that of the closest prior art, Salyer et al., to show that the compositions of Salyer et al. would not behave as examples 4, 5, and 7 of the instant invention.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        May 7, 2022